Citation Nr: 1234618	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-25 955	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic sinus disability.

2.  Entitlement to service connection for left-sided neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to April 1982, with additional service with the Texas Air National Guard from February 1991 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified at an in-person hearing conducted at the RO before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.  

A September 2011 Board decision denied service connection for sinus problems.  The Veteran thereafter filed a Motion for Reconsideration based on additional service records being submitted that were not of record at the time of the September 2011 decision.  The Motion for Reconsideration was granted.  For the reasons set forth below, a remand of this issue is necessary.  The Board further observes that the September 2011 decision also included a remand portion that remanded the issue of entitlement to service connection for left-sided neuropathy to the Appeals Management Center (AMC) for further development.  For the same reasons necessitating a remand of the issue of service connection for a chronic sinus disability, this other service connection issue is also remanded.  Specifically, both issues on appeal are REMANDED to the RO.  VA will notify the Veteran if further action is required.  



REMAND

Regrettably, a remand is necessary.  As noted in the Introduction, the Veteran testified before a VLJ who has since retired from the Board.  A letter was sent to the Veteran in June 2012 notifying him that the VLJ who held the prior hearing in March 2011 was no longer with the Board.  The letter apprised the Veteran of the option to have a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Indeed, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

In a reply received by the Board also in June 2012, the Veteran indicated that he did wish to appear at an in-person hearing at the RO before another VLJ.  In accordance with the Veteran's wishes, an in-person hearing at the RO has been scheduled for October 24, 2012.  Consequently, a remand of the present appeal is therefore necessary to afford the Veteran his requested hearing scheduled for October 24, 2012.

Accordingly, the case is REMANDED for the following action:

Transfer the claims file to the Waco RO for the October 24, 2012, in-person VLJ hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

